DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,113,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim significantly encompasses or otherwise overlaps instant claim 1.  It is noted that the patented claim 1 refers to the CPWB microstructures as being in an “aqueous wax emulsion form,” which nominally differs from the instantly claimed “colloidal dispersion.”  However, there does not appear to be a major technical distinction (perhaps “colloidal dispersion” is slightly broader than the term “emulsion,” in which case instant claim 1 should still be rejected in view of patented claim 1).  It is noted that col. 5, lines 48-61 define the terms “wax-based colloidal dispersion” and “wax-based emulsion,” wherein it is acknowledged that an emulsion is a type of colloid (lines 59-60).  It is also noted that line 8 of instant claim 1 refers to “said wax-based colloidal dispersion emulsion.”  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,059,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim significantly encompasses or otherwise overlaps instant claim 1.  It is noted that the patented claim 1 refers to the CPWB microstructures as being in an “aqueous wax emulsion form,” which nominally differs from the instantly claimed “colloidal dispersion.”  However, there does not appear to be a major technical distinction (perhaps “colloidal dispersion” is slightly broader than the term “emulsion,” in which case instant claim 1 should still be rejected in view of patented claim 1).  It is noted that col. 5, lines 48-61 define the terms “wax-based colloidal dispersion” and “wax-based emulsion,” wherein it is acknowledged that an emulsion is a type of colloid (lines 59-60).  It is also noted that line 8 of instant claim 1 refers to “said wax-based colloidal dispersion emulsion.”  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,913,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim fully encompasses the instantly claimed process.  While the patented claim is drawn to “a powder prepared from an aqueous wax-based colloidal dispersion” and not “a process for preparing a powder” as presently claimed, given that the patented claims include product by process limitations (e.g., patented claim 1) that meet the present claim, it is clear that “a powder prepared from an aqueous wax-based colloidal dispersion” of the patented claim would encompass the presently claimed process.  

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 (“Cross Reference to Related Applications” section), as filed, should be amended to reflect that the parent Application No. 14/863,648 has issued as United States Patent No. 10,913,826.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said wax-based colloidal dispersion emulsion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 previously refers to a wax-based colloidal dispersion; however, the term “emulsion” is not present.  

Claim 1 requires at least one powder making process.  According to the specification, exemplary powder making processes are taught to include various drying techniques.  Claim 1 further includes the optional limitation that the claimed dispersion may be subjected to additional drying before, during, or after said at least one powder-making process.  Given that the at least one powder-making process is already essentially a drying step, the optional additional drying is considered to be redundant and thus the scope of the claim is uncertain.  For example, two subsequent 5 minute drying steps could arbitrarily be considered a single 10 minutes step, or five 2 minute steps, although there is technically no distinction.  In essence, adding “additional” drying during a drying step could still be the same drying step.  This is also considered to be arbitrary because the conditions of the first “powder-making process” are not strictly defined (meaning, for example, while adding additional drying time would technically constitute “additional drying,” the time of the initial powder-making process is not defined.  Drying for an additional two hours is meaningless if the original drying time is undefined.).  Does Applicant intend to mean that the duration of the drying is increased, or simply the at least one powder-making process is optionally at least two-powder making processes?  Regardless, the claim already allows for more than one powder-making process, and the optional limitation is not required (i.e. even without the optional limitation regarding additional drying, claim 1 optionally allows for more powder-making processes aka drying processes).  Without more, this limitation does not appear to add anything to the claim, but only serves to render the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2006/0088782).  
Lee teaches a wax based colloidal dispersion in teaching a latex encapsulated wax (par. 15).  Lee teaches that the compositions are obtained by filtering, washing, and finally drying in an oven to achieve the final product particles (pars. 72-73), which are considered to constitute a powder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732